Main, J.
(dissenting) — I am unable to concur with the view expressed in the majority opinion that the finding of the local certifying officer is final and conclusive and not subject to review. What may be the scope of the power of the secretary of state is not involved in these cases. The causes are here for review upon judgments of the superior court. When either the proponents or the opponents of a measure are dissatisfied with the action of the secretary of state, they may bring the matter before the superior court for a trial and determination. Upon this trial the court has the power to determine all questions of law and fact that may arise, the same as in any other action. The statute provides that, by certiorari, the judgment of the superior court may.be reviewed by this court. To determine the questions presented upon the various measures which are involved would require a detailed examination of the record in each case. This would consume possibly a week’s time and unnecessarily delay the decision, since the majority opinion would prevail in any event.